        Case 1:20-cv-07020-LLS-OTW Document 22 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
GIANNIS ANTETOKOUNMPO,
                                                                 :
                                      Plaintiff,                 :   20-cv-7020 (LLS) (OTW)
                                                                 :
                     -against-                                   :            ORDER
                                                                 :
VALENTIN MUNOZ,                                                  :
                                                                 :
                                      Defendant.                 :


-------------------------------------------------------------x

ONA T. WANG, United States Magistrate Judge:

         This matter has been referred to me for Inquest following a default. By April 22, 2021,

Plaintiff shall file (1) proposed findings of fact and conclusions of law, and (2) an inquest

memorandum setting forth proof of damages. Plaintiff’s proposed damages figures should be

supported by documentary evidence and/or one or more affidavits establishing the proposed

figures. Plaintiff must also include documentation supporting the requested attorney’s fees and

costs. Plaintiff must serve these documents on Defendant Valentin Munoz and file a proof of

service on the docket.

         Defendant’s opposition papers shall be filed by May 6, 2021.

         The Court hereby notifies the parties that it may conduct this inquest solely on the

written submissions of the parties. See Action S.A. v. Marc Rich & Co., Inc., 951 F.2d 504, 508

(2d Cir. 1991). If any party seeks an evidentiary hearing on damages, such party must include

the request in its papers, as well as provide reasons why a hearing is necessary and detail what

types of additional evidence would be presented at the hearing.
      Case 1:20-cv-07020-LLS-OTW Document 22 Filed 03/23/21 Page 2 of 2




       Plaintiff shall serve a copy of this Order on Defendant and file a proof of service on the

docket within 7 days of this Order.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: March 23, 2021                                                  Ona T. Wang
       New York, New York                                     United States Magistrate Judge
